DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      SABANA RENTALS II LLC,
                            Appellant,

                                     v.

PHH MORTGAGE CORP., JASON R. GAVILAN a/k/a JASON GAVILAN,
 UNKNOWN SPOUSE OF JASON R. GAVILAN a/k/a JASON GAVILAN
    and MIRABELLA PROPERTY OWNERS ASSOCIATION, INC,,
                       Appellees.

                               No. 4D17-513

                              [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE14-
017139 (11).

  Erik D. Wesoloski of Wesoloski Carlson, P.A., Miami, for appellant.

  Nicholas S. Agnello and Sara L. Solano of Burr & Forman LLP, Fort
Lauderdale, for appellee PHH Mortgage Corporation.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.